DETAILED ACTION

Response to Amendment
The amendment filed on 8/4/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 47-50, 53-54, 60-62, 66-68, and 101 are rejected under 35 U.S.C. 103(a) as being unpatentable over USPAP 2009/0186548 to Rock in view of USPN 6,451,070 to Kent, USPAP 2008/0182470 to Fang, USPN 5,486,408 to Sentendrey, USPN 4,908,260 to Dodia, USPN 5,236,769 to Paire, USPN 5,851,663 to Parsons, USPN 6,796,865 to Raithel, and/or USPN 6,910,235 to Lack.
Claims 36, 47, 53 and 54, Rock discloses a flame resistant fabric garment having an inner surface facing a wearer and an outer surface, wherein the fabric garment comprises a flame resistant composite fabric, wherein the flame resistant composite fabric comprises: a first flame resistant fabric layer, wherein the first flame resistant fabric layer forms the inner surface of the fabric garment and is hydrophilic; a second flame resistant fabric layer, wherein the second flame resistant fabric layer forms the outer surface of the composite fabric and is hydrophobic; and an electrospun membrane having a first and second side and comprising electrospun fibers; and adhesive layers permanently bonding the first flame resistant fabric layer to the first side of the electrospun membrane and the second flame resistant fabric layer to the second side of the electrospun membrane (see entire document including [0002], [0006]-[0009], [0028]-[0045], and [0057]).
2 comprising about 55 to 70 wt% modacrylic fiber, about 10 to 25 wt% regenerated fiber, and about 10 to 35 wt% synthetic fiber, to provide a superior flame resistance fabric for apparel use (see entire document including [0008] and [0010]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric layers of Rock with the claimed composition and basis weight, to provide the garment of Rock with superior flame resistance. 
Plus, it is within the general skill of a worker in the art to select fiber materials, fiber material percentages, and fabric weight on the basis of their suitability and the desired characteristics. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first and second fabric layer from the claimed fiber blend and with the claimed weight, to form a garment that is flame resistant, durable, comfortable, and affordable and because it is within the general skill of a worker in the art to select fiber materials and fabric weight on the basis of their suitability and desired characteristics. 
Considering that the fabric taught by the applied prior art is substantially identical to the claimed fabric in terms of structure and materials, the fabric inherently offers protection from electric arc flash hazards and/or from flash fire hazards. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Rock does not mention specific adhesive layer materials but Sentendrey discloses that it is known in the art to use a flame resistant curable thermoplastic polymer (e.g. polyurethane) adhesive comprising DBDPO and antimony trioxide (see entire document including column 3, lines 6-13, column 4, lines 9-44, and column 6, lines 36-39). Dodia provides a similar teaching (see entire document including column 12, 59-68). For a polymeric adhesive to cure it must be cross-linked and the presence of a cross-linking agent either provides said cross-linking or improves the degree of cross-linking. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the adhesive of Sentendrey or Dodia, along with a cross-linking agent, motivated by a desire to improve flame resistance and/or because it has been held to be within the general skill of a worker in the art to select a known adhesive material on the basis of its suitability and desired characteristics. Considering that the applied prior art discloses an adhesive material substantially identical to that disclosed in the specification, the claimed adhesive layer properties appear to be inherent. 
Claim 48, Paire and Parsons disclose that it is known in the art to use a melamine cross-linking agent (see entire documents including column 3, lines 36-55 of Paire and column 1, lines 49-55 and claim 6 of Parsons). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a melamine cross-linking agent, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 49 and 50, Rock does not appear to mention the claimed PVC adhesive layer material, but Raithel and Lack disclose that it is known in the art to use an adhesive comprising PVC (see entire document including column 5, lines 20-40 of Raithel and column 2, lines 1-16 of Lack).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to 
Claim 60, the flame resistant composite fabric is a flame retardant composite fabric having a controlled air permeability within the claimed range of about 0 ft3/ft2/min to about 200 ft3/ft2/min, tested according to ASTM D-737 under a pressure difference of 1/2 inch of water across the flame retardant composite fabric ([0028] and [0029]).
Claims 61, 62, 66 and 67, Rock discloses that the first fabric layer may have an exposed, outer raised surface facing towards a wearer and in the form of a pattern selected to generate a channeling effect in the form of a grid or box ([0032], [0040] and [0054]).
Claim 68, the second flame resistant fabric layer may be a woven layer ([0032] and [0040]).
Claim 101, the first flame resistant fabric layer may have a woven construction and the second flame resistant fabric layer may have a knit construction ([0007] and [0009]).

Response to Arguments
Applicant's arguments filed 8/4/2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789